
	
		I
		111th CONGRESS
		2d Session
		H. R. 6067
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Linda T. Sánchez of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To increase by $25 million the funding available for
		  individual development accounts for each of fiscal years 2011 and 2012, and to
		  amend the Internal Revenue Code of 1986 to eliminate the domestic production
		  deduction for coal and other hard mineral fossil fuels.
	
	
		1.Short titleThis Act may be cited as the
			 The IDA Protection Act of 2010.
		2.Supplemental
			 amounts for individual development accounts
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall make grants to qualified entities for
			 individual development accounts under rules similar to the rules of the Assets
			 for Independence Act (42 U.S.C. 604 note); except that such grants shall be
			 made without regard to any matching requirements.
			(b)Grants To be
			 supplementalFunds made
			 available to carry out this section shall be used to supplement, and not
			 supplant, other Federal, State, and local funds available for individual
			 development accounts.
			(c)DefinitionsFor purposes of this section, the terms
			 qualified entity and individual development account
			 shall have the respective meanings given such terms by section 404 such Act (42
			 U.S.C. 604 note).
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out the purposes of this section $25,000,000 for each of fiscal years 2011 and
			 2012.
			3.Elimination of
			 domestic production deduction for coal and other hard mineral fossil
			 fuels
			(a)In
			 generalSubparagraph (B) of
			 section 199(c)(4) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by adding at the end the
			 following new clause:
				
					(iv)the sale, exchange, or other disposition of
				coal, other hard mineral fossil fuels (including lignite and oil shale), or any
				primary product
				thereof.
					.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
			
